Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 3-20 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group I 

    PNG
    media_image1.png
    447
    697
    media_image1.png
    Greyscale

in the reply filed on September 26, 2019 was acknowledged in a previous Office Action.  The requirement was deemed proper and therefore made FINAL in a previous Office Action.


Claims 3-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 9 and 11-20 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by each of Huynh et al. {US Patent 5,750,722} and Alam et al. {US Patent 6,944,493}.
Applicant claims a crystalline Indocyanine green of formula (1)

    PNG
    media_image2.png
    254
    290
    media_image2.png
    Greyscale
.
Huynh et al. disclose, and claim, Indocyanine Green in sodium salt form, which is free of iodide ions, free of carcinogenic amines and free of toxic solvents and contains less than 0.5% residual impurities (column 5, lines 1-10, and claim 9 in column 8).  Huynh et al. 
Alam et al. disclose crystalline Indocyanine Green (ICG) and the X-ray diffraction data for his crystalline form (column 2, lines 34-35; column 14, lines 1-17; and Figure 5).  Note that there are peaks at the 2 theta values about 3.30 and 4.86 degrees 2 theta (2θo) in Figure 5.  Alam et al. disclose that compositions comprising Indocyanine dye are useful in the diagnosis of organ function (column 1, lines 12-14). 
It is correct that Huynh et al. is silent about the specific impurities and X-ray powder diffraction (XRPD) peaks (as found in instant claim 9) of his crystalline form.  
It is correct that Alam et al. is silent about the purity of his crystalline form and the specific impurities (as found in instant claim 2) found in his crystalline form.  

The claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In this case, the “unknown property” is the purity, impurities and/or X-ray powder diffraction (XRPD) peaks.  These are unknown properties because Huynh et al. and Alam et al. are silent about these properties.  Huynh et al., however, explicitly disclose purifications of Indocyanine Green in which the obtained product has a purity of more than 99%, based on Huynh et al. disclosing that his compound had less 

Response to Arguments
Applicant’s arguments filed September 23, 2021 have been fully considered.  Applicant argues that: (1) Huynh et al. and Alam et al. do not anticipate the instant claimed invention because the combination of the cited references does not teach each and every element of the claims; (2) the Indocyanine green of the present invention is much purer than the product in Huynh et al.; and (3) the peaks disclosed in Alam et al. and Applicant alleges that the crystalline form in Alam et al. is different than the crystalline form instantly claimed. 
All of Applicant’s arguments have been considered but have not been found persuasive.  Applicant 
As discussed in the above rejection, and in previous Office Actions (all of which are incorporated herein), Huynh et al. and Alam et al. each disclose Indocyanine Green in high purity.  Huynh et al. disclose that the Indocyanine Green is produced in high purity, is free of iodide ions, free of carcinogenic amines and free of toxic solvents and contains less than 0.5% residual impurities (column 2, lines 30-34; 

    PNG
    media_image3.png
    108
    786
    media_image3.png
    Greyscale

This is the same purity percentage that Huynh et al. disclose for his Indocyanin Green and also the same 
Alam et al. disclose, and names his compound, “crystalline Indocyanine Green” (ICG).  See the heading of Figure 5 in Alam et al. (reproduced below), 

    PNG
    media_image4.png
    106
    655
    media_image4.png
    Greyscale
.
The X-ray diffraction data for Alam et al.’s crystalline form can be found in column 2, lines 34-35; column 14, lines 1-17; and Figure 5.  There are peaks at about 3.30 and 4.86 degrees 2 theta (2θo) in Figure 5 of Alam et al.  Alam et al. disclose that compositions comprising Indocyanine dye are useful in the diagnosis of organ function (column 1, lines 12-14).  Applicant does acknowledge that Alam et al. disclose a crystalline form of Indocyanine green (see table on page 15 in the Remarks Section dated March 1, 2021),

    PNG
    media_image5.png
    47
    366
    media_image5.png
    Greyscale


Applicant alleges differences in the d-spacing values of the peaks at the 2 theta values.  In response, it is disagreed that there is no overlap of peaks because it appears that there are peaks at about 3.30 and 4.86 degrees 2 theta (2θo) in Figure 5 of Alam et al.  Further, Applicant argues the number of peaks in Figure 5 in Alam et al.  In response, instant claim 9 uses the open-ended language “comprises peaks” which indicates that other peaks can be present.
Instant claim 1 identifies possible impurities that can be present in the crystalline Indocyanine green compound.  The use of “less than” for the quantities of impurities listed in instant claim 1 is interpreted as that none of the listed impurities of Compound A, Compound B, Compound C, lead or arsenic have to be present at all.  Instant claim 1 also uses the open-ended language “comprising” which is interpreted that 
Additionally, and as stated above, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Also, changing the form, purity or other characteristic of an old product does not render the novel form patentable where the difference in form, purity or characteristic was inherent in or rendered obvious by the prior art. In re Cofer, 148 U.S.P.Q. 268 (CCPA 1966).  
Applicant has not provided factual evidence that the compounds disclosed in Huynh et al. and in Alam et al. are any different from the instant claimed Indocyanine green.  Applicant has not persuasively established that the instant claimed Indocyanine green compound possesses different properties and has different uses than that which is already well-known in the dye and pharmaceutical diagnostic art.  For all the 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 

Claims 1, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh et al. {US Patent 5,750,722} and Alam et al. {US Patent 6,944,493}, each taken alone, or in combination each with the other since similar utilities are asserted.
Determination of the scope and content of the prior art (MPEP §2141.01)
Applicant claims a crystalline Indocyanine green compound of formula (1)

    PNG
    media_image2.png
    254
    290
    media_image2.png
    Greyscale
.
Huynh et al. disclose, and claim, Indocyanine Green in sodium salt form which is free of iodide ions, free of carcinogenic amines and free of toxic solvents and contains less than 0.5% residual impurities (column 5, lines 1-10, and claim 9 in column 8).  Huynh et al. disclose that Indocyanine Green can be used as a dye in the pharmaceutical industry as a diagnostic aid (column 2, lines 5-8).
Alam et al. disclose crystalline Indocyanine Green (ICG) and the X-ray diffraction data for his crystalline form (column 2, lines 34-35; column 14, lines 1-17; and Figure 5).  Note that there are peaks at the 2 theta values about 3.30 and 4.86 degrees 2 o) in Figure 5 in the crystalline form of ICG in Alam et al.  Alam et al. disclose that compositions comprising Indocyanine dye are useful in the diagnosis of organ function (column 1). 
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference, if any, between the well-known fluorescent dye compound of Huynh et al. and Alam et al. and the compound instantly claimed is that of purity.
Finding of prima facie obviousness--rational and motivation
(MPEP §2142-2143)
Specifically, Huynh et al. and Alam et al. are silent regarding the identity of all of the impurities in their respective fluorescent dye compound. However, if mere silence were enough, then every prior art rejection could be overcome by simply putting in some limitation that the reference happened to be silent about, even if the material were exactly the same as or similar to the prior art. One could add limitations of physiochemical characteristics such as density, color, 
Further, changing the form, purity or other characteristic of an old product does not render the novel form patentable where the difference in form, purity or characteristic was inherent in or rendered obvious by the prior art. In re Cofer, 148 U.S.P.Q. 268 (CCPA 1966).  Additionally, a compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).
Huynh et al. and Alam et al. disclose Indocyanine green and that Indocyanine green is a well-known fluorescent dye which is useful in the pharmaceutical art.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare a purer form of the known dye products embraced by the prior art.  A person of ordinary skill in the art would have been motivated to prepare purer forms of the products embraced by the prior art to arrive at the Ex parte Reed, 135 U.S.P.Q. 34, 36 (P.O.B.A. 1961), on reconsideration.  Additionally, if the claims herein which describe parameters not specified in the references are not inherently met in the references they at least differ so little in degree of purity as to be an obvious variation thereof (35 U.S.C. 103). Ex parte Thibault, 164 USPQ 666, 667 (Bd. Pat. App. & Int. 1969).  Only in those cases where the purified product is as a result of the purification so different in properties and uses as to be in effect a new compound has such a purified product been considered patentable. The instant case does not come under this exception.  In re Volwiler, 46 USPQ 137 (CCPA 1940).  The instant claimed invention would have been suggested to one skilled in the art and 

Response to Arguments
Applicant’s arguments filed September 23, 2021 have been fully considered.  Applicant argues that: (1) Huynh et al. do not teach any crystalline form of Indocyanine green; (2) Alam et al. indicate that the lyophilized ICG is the most preferred form (col. 2, lines 65-67); (3) Alam et al. do not claim any crystalline form of Indocyanine Green of purity greater than 99%; (4) the peaks disclosed in Alam et al. and Applicant alleges that the crystalline form in Alam et al. is different than the crystalline form instantly claimed; and (5) the phrase “less than” in the instant claims do not equate to the phrase “substantially free” since the phrase “less than” indicates the presence of impurities greater than zero percentage. 
All of Applicant’s arguments have been considered but have not been found persuasive.  Applicant 
As discussed in the above rejection, and in previous Office Actions, Huynh et al. and Alam et al. each disclose Indocyanine Green in high purity.  Huynh et al. disclose that the Indocyanine Green is produced in high purity, is free of iodide ions, free of carcinogenic amines and free of toxic solvents and contains less than 0.5% residual impurities (column 2, lines 30-34; column 5, lines 1-10, and claim 9 in 

    PNG
    media_image3.png
    108
    786
    media_image3.png
    Greyscale

This is the same purity percentage that Huynh et al. disclose for his Indocyanin Green and also the same impurity percentage that Huynh et al. disclose.  
In response, it is well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 148 USPQ 507, 510 (CCPA 1966).  Further, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. In re Opprecht, 12 USPQ 2d 1235, 1236 (Fed. Cir. 1989); In re Bode, 193 USPQ 12 (CCPA 1976).  MPEP 2123 states the following
2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012] 

I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). 
See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively. 

II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The Id. at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Also see MPEP 2141.02(VI).
VI.   PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly 
However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123. 
 Therefore, Applicant’s argument is not persuasive.
Alam et al. disclose, and names his compound, “crystalline Indocyanine Green” (ICG).  See the heading of Figure 5 in Alam et al. (reproduced below), 

    PNG
    media_image4.png
    106
    655
    media_image4.png
    Greyscale
.
The X-ray diffraction data for Alam et al.’s crystalline form can be found in column 2, lines 34-35; column 14, lines 1-17; and Figure 5.  There are peaks at about 3.30 and 4.86 degrees 2 theta (2θo) in Figure 5 of Alam et al.  Alam et al. disclose that compositions comprising Indocyanine dye are useful in the diagnosis of organ function (column 1, lines 12-14).  Applicant does acknowledge that Alam et al. disclose a 

    PNG
    media_image5.png
    47
    366
    media_image5.png
    Greyscale

Further, Alam et al. disclose that “some degree of crystallinity is observed” (column 14, lines 1-17).
Applicant alleges differences in the d-spacing values of the peaks at the 2 theta values.  In response, it is disagreed that there is no overlap of peaks because it appears that there are peaks at about 3.30 and 4.86 degrees 2 theta (2θo) in Figure 5 of Alam et al.  Applicant is arguing differences in the peak that could be due to the difference in instrumentation, the difference in operator, etc.
Instant claim 1 identifies possible impurities which can be present in the crystalline Indocyanine green compound.  The use of “less than” for the quantities of impurities listed in instant claim 1 is interpreted as that none of the listed impurities of Compound A, Compound B, Compound C, lead or arsenic 
Applicant argues that the phrase “less than” in the instant claims does not equate to the phrase “substantially free” since the phrase “less than” indicates the presence of impurities greater than zero percentage.  In response, it is disagreed that the phrase “less than” used in the instant claims does not embrace a zero amount of an impurity or undesired impurities that are not detectable, or below the limits of chemical detection, by the usual detection methods. 
“Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held unobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.).”
Note in Ex parte Thibault, 164 UPQ 666, 667 (Bd. Pat. App. & Int. 1969), a difference of 99.9% purity in the prior art product versus claimed product relying on ppm purity levels was not considered a significant difference to be unobvious.  In In re Volwiler, 46 USPQ 137 (CCPA 1940), the appealed compound showing a narrower melting point range and thus a purer product was not considered patentable over the prior art without a showing of different properties.  See right column on page 138, 3rd full paragraph.  Thus, in the present case, it is not seen how Applicant’s purity provides a patentable advance over the applied prior 



	Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 22, 2021
Book XXV, page 86